DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 06/30/2021 is acknowledged.
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim limitations, “the sides of the glass panel with the shape of the arc of the circle correspond to a same central angle of the circle and/or to are considered to be indefinite. The claim limitations “the sides of the glass panel with the shape of the arc of the circle correspond to a same central angle of the circle and/or to circles having a same diameter” appear to contradict the disclosure. For example, para.0038 discloses “the corresponding central angle of the arc corresponding to each opposite side is the same, and/or the corresponding arcs corresponding to the opposite sides of the glass panel have the same diameter”. Therefore, it’s only each opposite sides of the glass panel with the shape of the arc of the circle correspond to the same central angle of the circle and/or to circles having the same diameter” and not for each sides of the glass panel.
For the purpose of examination, the examiner will interpret the above limitation as - - “each opposite sides of the glass panel with the shape of the arc of the circle correspond to the same central angle of the circle and/or to circles having the same diameter” - -. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3, 5-7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi US 2019/0263322.

    PNG
    media_image1.png
    369
    648
    media_image1.png
    Greyscale

Regarding claim 1, Hayashi discloses a glass panel (26 or 26’’, para.39) of a display screen (10, para.39), in at least figs.1, 7 and 14B, wherein each side of glass panel bulges outwards gradually with respect to a connection line of two opposing ends of the side (see annotated fig.14B above), and a vertical distance from a point on the side between an opposing end of the two opposing ends and a midpoint of the side to the connection line of the two opposing ends of the side increases gradually in a direction from the end to the midpoint (see annotated fig.14B above).
Regarding claim 3, Hayashi discloses the outer shape of the glass panel comprises a bulging amount which is the same as a preset contraction amount, and 
Regarding claim 5, Hayashi discloses the bulging amount of a longer side of the glass panel is greater than that of a shorter side of the glass panel (see annotated fig.14B above). 
Regarding claim 6, Hayashi discloses the each side is of a shape symmetric about the midpoint of the side (see annotated fig.14B above).
Regarding claim 7, Hayashi discloses the outer shape of the glass panel meets at least one condition of being axisymmetric and centrosymmetric (see annotated fig.14B above). 
Regarding claim 10, Hayashi discloses a display screen (10, para.39), in at least figs.1, 7 and 14B, comprising the glass panel (26 or 26’’, para.39) according to claim 1 (see the rejection of claim 1 above). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi US 2019/0263322 as applied to claim 1 above, and further in view of Miwa US 2015/0110991.
Regarding claim 2, Hayashi does not explicitly disclose each side of the glass panel has comprises at least three cutting marks for segmental marking when the glass panel is cut. 
Miwa discloses a glass panel, in at least figs.34B to 34C and 37, each side of the glass panel (M) has comprises at least three cutting marks (CL which is more than three cutting marks, such as central portion and the corners) for segmental marking when the glass panel is cut (see figs.34B to 34C and 37) for the purpose of cutting the glass panel into a specific shape (para.276).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each side of the glass panel has comprises at least three cutting marks for segmental marking when the glass panel is cut as taught by Miwa in the glass panel of Hayashi for the purpose of cutting the glass panel into a specific shape.
Regarding claim 4, Miwa discloses the cutting marks comprise the two ends of each side of the glass panel (see figs.34B to 34C and 37) for the purpose of cutting the .

Claims 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi US 2019/0263322.
Regarding claim 8, Hayashi discloses the each side of the glass panel is of a shape of an arc of a circle, the arc of the circle corresponding to a central angle (see annotated fig.14B above).
Hayashi does not explicitly disclose the central angle of less than 0.04 degrees. However, one of ordinary skill in the art would have been led to recited range (less than 0.04 degrees) through routine experimentation and optimization.  Applicant has not disclosed that the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the central angle of less than 0.04 degrees in the glass panel of Hayashi for the purpose of forming the glass panel with a specific shape.
Regarding claim 9, Hayashi discloses each opposite sides of the glass panel with the shape of the arc of the circle correspond to the same central angle of the circle and/or to circles having the same diameter (see annotated fig.14B above).
Regarding claim 11, Hayashi discloses the bulging amount of the midpoint of the longer side of the glass panel, and the bulging amount of the midpoint of the shorter side. 
Hayashi does not explicitly disclose the bulging amount of the midpoint of the longer side of the glass panel is in the range of 0.8 mm to 1.0 mm, and the bulging amount of the midpoint of the shorter side is in the range of 0.06 to 0.09 mm. However, one of ordinary skill in the art would have been led to recited range (0.8 mm to 1.0 mm for the bulging amount of the midpoint of the longer side of the glass panel, and 0.06 to 0.09 mm for the bulging amount of the midpoint of the shorter side) through routine experimentation and optimization.  Applicant has not disclosed that the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bulging amount of the midpoint of the longer side of the glass panel is in the range of 0.8 mm to 1.0 mm, and the bulging amount of the midpoint of the shorter side is in the range of 0.06 to 0.09 mm for the purpose of forming the glass panel with a specific shape/size.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/Primary Examiner, Art Unit 2871